Citation Nr: 1225747	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1957 to March 1959. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In the March 2010 rating decision, the RO adjudicated the Veteran's claim for service connection for tinnitus on the merits rather than on a new and material basis, whereby essentially reopening the claim.  The Board notes that it is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO appears to have already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's claim of service connection for tinnitus; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the March 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The March 2005 RO decision that denied the Veteran's claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, the Board is reopening the Veteran's claim for service connection for tinnitus.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen

In a January 2005 rating decision, the RO denied service connection for tinnitus.  Following a VA examination, the RO readjudicated the claim and continued to deny service connection in a March 2005 rating decision.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The March 2005 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for tinnitus may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of a March 2005 VA examination report, which noted that the Veteran denied experiencing tinnitus.   

In denying the Veteran's service connection claim for tinnitus in January 2005, the RO noted that the Veteran did not appear for a scheduled examination.  In the March 2005 rating decision, the RO denied service connection essentially finding that there was no evidence of current tinnitus.   

The Board notes that the Veteran's claim for tinnitus was initially on adjudicated on a direct basis, i.e. due to service, and he now asserts that tinnitus is secondary to service-connected bilateral hearing loss disability.  The Board observes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

To reopen the claim, the new evidence must show that the Veteran's tinnitus is related to service and/or service-connected hearing loss disability.  

Pertinent evidence received since the last final decision for the claim of service connection includes a January 2010 VA examination report noting the Veteran's report of occasional bilateral tinnitus only noticeable at night.  Additionally, in an April 2010 addendum report, the January 2010 VA examiner noted that while hearing loss and tinnitus are usually present together that they were not mutually occurring as they had various causes (e.g. medications, stress, anxiety, etc.).  She indicated that hearing loss does not cause tinnitus or vice versa, and concluded that it was not at least as likely as not that tinnitus is secondary to service-connected hearing loss.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for tinnitus as the evidence now suggests that the Veteran has tinnitus.  See 38 C.F.R. § 3.156(a) (2011). Although in her April 2010 report, the VA examiner indicated that tinnitus was not secondary to hearing loss disability, the examiner did not address whether the service-connected disability aggravated tinnitus.  The Board finds that with additional development (i.e. examination) there is a reasonable possibility of substantiating the claim for purposes of reopening the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence to reopen the claim of service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability, has been received; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim for service connection for tinnitus, the Board finds that the VA examination report of record is insufficient to determine whether service connection is warranted.  As noted above, the Veteran contends that his tinnitus is secondary to service-connected hearing loss disability.  Although the VA examiner addressed the secondary service connection issue in the April 2010 addendum report, she did not discuss aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).  On remand, the Veteran must be afforded a new examination, to specifically include determining whether his tinnitus was aggravated by service-connected hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to ascertain the nature and etiology of his current tinnitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a probability of 50 percent or greater that the Veteran's current tinnitus was incurred in service or is etiologically related to service, to specifically include noise exposure therein.  

The examiner should also determine whether there is a probability of 50 percent or greater that the Veteran's current tinnitus was either (1) caused by or (2) is aggravated by the Veteran's service-connected hearing loss disability.  

If the examiner determines that the Veteran's tinnitus is aggravated by the service-connected hearing loss disability, the examiner should report the baseline level of severity of the nonservice-connected tinnitus prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected tinnitus is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


